            Case 1:17-cr-02013-WFN        ECF No. 82        filed 08/07/20      PageID.220 Page 1 of 3
 PROB 12C                                                                               Report Date: August 7, 2020
(6/16)

                                        United States District Court
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                       for the                              EASTERN DISTRICT OF WASHINGTON




                                        Eastern District of Washington                       Aug 07, 2020
                                                                                                 SEAN F. MCAVOY, CLERK

                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Alex David Sprenkle                       Case Number: 0980 1:17CR02013-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: November 14, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g), 924(a)(2)
 Original Sentence:       Prison - 30 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: July 18, 2019
 Defense Attorney:        Roger Peven                        Date Supervision Expires: July 17, 2022


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

              1         Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Alex Sprenkle is alleged to have violated the terms of his supervised
                        release by consuming a controlled substance, morphine, on or about July 30, 2020.

                        On July 18, 2019, supervision commenced in this matter. That same day a supervision
                        intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                        Sprenkle. He signed a copy of the judgment indicating an understanding and
                        acknowledgment of the conditions imposed by the Court, to include special condition
                        number 3, noted above.

                        On July 17, 2020, as part of a STEP sanction, Mr. Sprenkle entered a residential reentry
                        center (RRC). That same day, he submitted to a urinalysis test as part of the RRC intake
                        procedures. The sample tested negative for illicit substances.
      Case 1:17-cr-02013-WFN       ECF No. 82        filed 08/07/20      PageID.221 Page 2 of 3
Prob12C
Re: Sprenkle, Alex David
August 7, 2020
Page 2

                 On July 30, 2020, Mr. Sprenkle submitted to another urinalysis test at the RRC. The
                 laboratory report confirmed a positive test result for the presence for morphine.


          2      Special Condition #4 Imposed on July 2, 2020: Mr. Sprenkle shall remain at th RRC for
                 a period of up to 180 days.

                 Supporting Evidence: Alex Sprenkle is alleged to have violated the terms of his supervised
                 release, by being unsuccessfully discharged from the RRC on August 7, 2020.

                 On July 18, 2019, supervision commenced in this matter. That same day a supervision
                 intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                 Sprenkle. He signed a copy of the judgment indicating an understanding and
                 acknowledgment of the conditions imposed by the Court.

                 On October 3, 2019, Mr. Sprenkle entered the Sobriety Treatment and Education Program
                 (STEP).

                 On July 2, 2020, Mr. Sprenkle was sanctioned to enter and remain at the RRC for up to 180
                 days and an order was filed reflecting this added condition.

                 On July 17, 2020, as part of a STEP sanction, Mr. Sprenkle entered a RRC. That same day,
                 he submitted to a urinalysis test as part of the intake procedures. The sample tested negative
                 for illicit substances.

                 On July 30, 2020, Mr. Sprenkle submitted to another urinalysis test at the RRC. On August
                 7, 2020, the laboratory report confirmed a positive test result for the presence for morphine.
                 As a result, Mr. Sprenkle is being terminated from the RRC.


          3      Special Condition # 2: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the court. You must contribute to the cost of treatment according to
                 your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: Alex Sprenkle is alleged to have violated the terms of his supervised
                 release by failing to report for substance abuse treatment at Pioneer Human Services (PHS),
                 on or about August 6, 2020.

                 On July 18, 2019, supervision commenced in this matter. That same day, a supervision
                 intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                 Sprenkle. He signed a copy of the judgment indicating an understanding and
                 acknowledgment of the conditions imposed by the Court, to include special condition
                 number 2, noted above.

                 On October 29, 2019, Mr. Sprenkle completed a substance abuse evaluation at PHS and was
                 enrolled in intensive outpatient classes.
       Case 1:17-cr-02013-WFN          ECF No. 82        filed 08/07/20      PageID.222 Page 3 of 3
Prob12C
Re: Sprenkle, Alex David
August 7, 2020
Page 3

                      On August 6, 2020, the undersigned was advised by PHS staff that Mr. Sprenkle failed to
                      appear for his scheduled substance abuse group session on August 6, 2020.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     08/07/2020
                                                                           s/Melissa Hanson
                                                                           Melissa Hanson
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [x]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                               August 7, 2020
                                                                           Date
